Action to recover balance due on the sale of cattle by plaintiff to defendants. Appeal by defendants from judgment in favor of the plaintiff. Judgment reversed on the facts and a new trial granted, costs to abide the event, on the ground that the verdict is against the weight of the evidence. The guaranty testified to by defendant Robert A. Knecht was not disputed by Kalenberg, president of the plaintiff, although he was in court at the trial. Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur.